The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/21 has been entered.
 
Response to Arguments

3.	Applicant's arguments filed 1/25/21 have been fully considered but they are not persuasive. Present arguments are in response to remarks filed 1/25/21 as these are the last remarks filed in the application.  The examiner responded to these arguments in the Advisory Action mailed 2/23/21. Those examiner remarks are repeated here:
Applicant's arguments filed 1/25/21 have been fully considered but are not persuasive. Applicant argues Hardie and Takken alone or in combination does not discuss the interaperture distance having a distribution with a median and a mean, nor does it discuss any relationship between the mean and the median. Applicant notes that Takken's disclosure teaches adjacent individual apertures should be spaced less than .



Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




7.	Claims 1-11, 14-17, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable Hardie et al. US Patent Application Publication 2014/033605 in view of Takken et al. US 2014/0296815.

As to claims 1-4, Hardie teaches a patterned apertured web 102 comprising: a plurality of land areas in the patterned apertured web (Figure 3-7); and a plurality of apertures defined in the patterned apertured web (Figures 3-7).  Hardie does not specifically teach wherein at least some of the land areas surround at least some of the apertures.  Takken teaches an apertured nonwoven topsheet having first and second set of apertures which form a pattern where smaller apertures at least partially surround the larger apertures as seen in Figures 1, 1 A, and 1B (Takken paragraph 0010). Takken teaches the aperturing methods may promote targeted/localized and a regional absorbency/fluid capture to interiorly situated absorbent layers and/or provide a visual 
Hardies teaches the term “effective open area” refers to the percentage of the total area of a web has apertures (paragraph 0040).  Hardie further teaches the wherein the patterned apertured web has an Effective Open Area of about 3% to about 30% (paragraph 0062), according to an Aperture Test; 

wherein the Effective Open Area consists of (a sum of the aperture areas of the plurality of apertures)/(a total area of the patterned aperture web) x 100 (paragraph 0110); and 

The present invention uses an imaging method to perform the Aperture Test (Published Application US 2018/0228660  paragraphs 0340-036).  Hardie teaches the same procedure for determining the Effective Open Area (paragraphs 0106-0110). 
Hardie/Takken does not specifically teach the claimed patterned apertured web has a plurality of Interaperture Distances, according to the Aperture Test or the Interaperture Distances have a distribution having a median and a mean, and wherein the mean is greater than the median. However, Hardie/Takken both Hardie and Takken teach apertures in a variety of sizes and distribution (Hardie Figures 3-7, paragraphs 0064-0064; and Takken Figures 1, 1A, 1b and paragraphs 0034-0035). Because the prior art teaches various patterns, sizes, and distribution of the apertures, differences in mean 
As to claim 5, Hardie teaches the projections for a pattern of melt-stabilized locations 202 in the nonwoven web 102 (paragraphs 0057) made by a patterned calendar roll (paragraph 0058) Hardie teaches the term ‘melt-stabilized’ refers to portions of a nonwoven material which have been subjected to localized heating and/or localized pressure (paragraph 0037); thus, this process would result in melt-fused portions around a perimeter of an aperture. 

As to claims 6, 8, and 20, Hardie teaches a patterned apertured web 102 comprising: a plurality of land areas in the patterned apertured web (Figures 3-7); and a plurality of apertures defined in the patterned apertured web (Figures 3-7).  Hardie does not specifically teach at least some of the land areas surround at least some of the apertures.  Hardie teaches different shapes in the apertures (paragraph 0011, 0063), but does not specifically teach the plurality of apertures are non-homogeneous in a repeat unit such that at least three of the apertures have a different size, a different shape, or a different Absolute Feret Angle. Takken teaches an aperture nonwoven topsheet having first and second set of apertures which form a pattern where smaller apertures at least partially surround the larger apertures as seen in Figures 1, 1 A, and 
Hardies teaches the term “effective open area” refers to the percentage of the total area of a web has apertures (Hardie paragraph 0040).  Hardie further teaches the wherein the patterned apertured web has an Effective Open Area with values in the range of about 5% to about 50% (Hardie paragraph 0062) , according to an Aperture Test; 
wherein the Effective Open Area consists of (a sum of the aperture areas of the plurality of apertures)/(a total area of the patterned aperture web) x 100 (Hardie paragraph 0110); and 

The present invention uses an imaging method to perform the Aperture Test (Published Application US 2018/0228660 paragraphs 0340-036).  Hardie teaches the same procedure for determining the Effective Open Area (paragraphs 0106-0110). 

Hardie/Takken does not specifically teach the claimed patterned apertured web has a plurality of Interaperture Distances, according to the Aperture Test or the Interaperture Distances have a distribution having a median and a mean, and wherein the mean is 
As to claim 7, Hardie teaches the spacing (land areas) between the apertures 204 is from about 2mm to about 20mm(paragraph 0059, 0060). Hardie teaches the rows between apertures are spaced 1mm to about 8mm apart (paragraph 0059), which corresponds to the width of the land areas. 
As to claim 9, Hardie teaches the patterned aperture web comprises two or more layers (paragraph 0049). 

As to claim 10, Hardie teaches the nonwoven material comprises a multilayer web having a first and second layer (paragraph 0049).
As to claim 11, a first layer comprises a nonwoven material, and wherein a second layer comprises a different material – where Hardie teaches one layer of spunbonded material joined to at least one layer of a meltblown material (paragraph 0049). 

As to claim 14, Hardie teaches a web laminate where the nonwoven is attached to a film in which case the apertures are formed in only one layer of the multilayer laminate. 
As to claim 15, Hardie teaches a diaper 20 comprising the patterned apertured web 102 of claim 6 (paragraph 0074, 0078; Figure 8). As to claim 16, Hardie teaches the patterned apertured web comprises a portion of a topsheet or a portion of a garment-facing surface (paragraphs 0074, 0075). As to claim 17, Hardie does not specifically teach the patterned apertured web comprises a portion of an outer cover and a portion of a backsheet film. However, Hardie teaches the apertured web may be used on various components of the disposable absorbent article (paragraph 0074); therefore, it would be obvious to one having ordinary skill in the art at time the invention was originally filed to use the patterned aperture web as a portion of the backsheet, particularly in areas where breathability is desired. 

As to claim 21, Hardie teaches an absorbent article comprising the patterned apertured nonwoven web of claim 20 (paragraphs 007-0075, 0099). 
s 12, 13, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hardie et al. US Patent Application Publication 2014/0336605 in view of Takken et al. US 2014/0296815 and further in view of Nishikawa et al. US 2011/0046592.  

As to claims 12, 18, and 19, Hardie teaches the present invention substantially as claimed.  However, Hardie does not teach the first layer or the second nonwoven layer comprises an indicia.  Nishikawa teaches an absorbent article where a laminate comprising a liquid permeable layer a colored layer and  where the layers are embossed a with a pattern comprising an indicia for the benefit of providing a visibly recognizable pattern enabling easier application of the article (Nishikawa Figure 2; paragraphs 0005, 0024, 0045, 0047).  The embossing method creates melt-fused portions around the perimeter of the aperture.  It would have been obvious to one having ordinary skill in the art at the time the invention was originally filed to modify Hardie with indicia similar to the patterned web for the benefits taught in Nishikawa.Hardie/Nishikawa does not specifically teach the indicia is a different opacity or color than the first nonwoven layer or the second nonwoven layer, or wherein the indicia is a different color than the first nonwoven layer and the second nonwoven layer.  However, Nishikawa does teach the general concept of different layers/portions having different colors for aesthetics and so that the pattern is clear (Nishikawa paragraphs 0040, 0042. 0044). . 
9.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Hardie et al. US Patent Application Publication 2014/0336605 in view of Weisman et al. CA 2733472.
Hardie teaches the present invention substantially as claimed.  However, Hardie does not teach a package comprising a plurality of absorbent articles of claim 20, wherein the package has an In-Bag Stack Height in the range of about 70 mm to about 105 mm.  Weisman teaches absorbent articles that have an In-Bag Stack Height of about 80mm or less, which is within the claimed range.  Weisman teaches the In-Bag Stack Height is beneficial in solving the problem of reaching the vehicle volume in shipping before a  vehicle weight capacity is reached resulting in shipping inefficiency.  Thinner articles enable a greater volume of articles being shipped (Weisman Abstract; page 2, lines 3-9).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Hardie with the claimed In-Bag Stack Height for the benefits taught in Weisman. 




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACQUELINE F STEPHENS/Primary Examiner, Art Unit 3781